Citation Nr: 1501203	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-29 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1962 to June 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  In December 2013, this matter was remanded for additional development (by a Veterans Law Judge other than the undersigned).  It has now been assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The December 2013 remand instructed that the RO attempt to obtain and associate with the record all outstanding VA and private treatment records identified by the Veteran and to specifically obtain records from Dr. James A. Martin and Dr. Lawrence P. Zablocki.  Thereafter, the RO was to obtain a medical opinion to determine the etiology of the Veteran's hypertension.  

In correspondence dated December 2013, the RO requested that the Veteran submit medical releases to obtain treatment records from Dr. McLaughlin (not Dr. Martin) and Dr. Zablocki.  There is no indication that the RO requested that the Veteran submit a medical release to obtain records from Dr. Martin, as directed.  Additionally, although the Veteran submitted a medical release for Dr. Zablocki, there is no indication that the RO actually requested such records from his office.  

Although the RO received a VA medical opinion regarding the etiology of the Veteran's hypertension, the Board finds the February 2014 opinion inadequate for rating purposes as it is based on an incomplete record.  Accordingly, a remand to ensure compliance with previous instructions is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Additionally, a review of the record suggests that VA has not given the Veteran adequate notice in this case, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  Although the Veteran and his representative have been provided notice regarding the criteria for secondary service connection, they have not been provided adequate notice regarding the criteria for direct service connection.  Lastly, the AOJ should obtain updated VA treatment records.

Accordingly, the case is REMANDED for the following:

1. Obtain records dated from April 2013 to present from the Detroit, Michigan VA Medical Center.

2. The Veteran should be given adequate VCAA notice and assistance with respect to his claim and an opportunity to supplement the record.  Specifically, he should be provided notice as to what is required to substantiate a claim of direct service connection.

3. The AOJ should request that the Veteran submit a completed release form for any private treatment he has received regarding his hypertension that is not in his claims file, including releases for Dr. James A. Martin and Dr. Lawrence P. Zablocki.  After securing the necessary releases, all relevant records identified should be requested.  If the requested records are not available, the Veteran should be so notified.

4. Once the records have been obtained, the AOJ should arrange for the Veteran's record to be forwarded to the  February 2014 VA opinion provider for review and an addendum opinion regarding the likely etiology of the Veteran's hypertension.  [If that provider is unavailable, the record should be forwarded to another examiner for review and the opinion sought.  If another examination is needed for the opinion sought, it should be arranged.]  The Veteran's entire record must be reviewed by the examiner.  Based on review of the record, the examiner should provide opinions that respond to the following:

Is it at least as likely as not (a 50% or better probability) that it is related to service?  If not, is it at least as likely as not (a 50% or better probability) that the Veteran's hypertension is caused or aggravated by his service-connected diabetes and/or service-connected coronary artery disease?  

The examiner's study of the evidence should include review of Dr. Martin's April 2007 report which states that the Veteran became diabetic in 1987, and Dr. Zablocki's June 2005 physician statement which states that the Veteran's diabetes diagnosis was confirmed on March 18, 2005.

The examiner should explain the rationale for all opinions, citing to supporting factual data and medical literature as deemed appropriate.  

5. The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




